         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPORTVISION, INC. and SPORTSMEDIA                 :
TECHNOLOGY CORPORATION,                           :
                                                  :
                               Plaintiffs,        :    No. 1:18-cv-03025-PGG
                                                  :
       v.                                         :              STIPULATED
                                                  :      CONFIDENTIALITY AGREEMENT
MLB ADVANCED MEDIA, LP,                           :        AND PROTECTIVE ORDER
                                                  :
                               Defendant.         :
                                                  :


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

               WHEREAS, the Parties, through counsel, agree to the following terms; and

               WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

               IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order— will adhere to the following terms, upon pain of contempt:




                                                  1
         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 2 of 25



                            CONFIDENTIALITY DESIGNATIONS

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as Confidential,

Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source Code pursuant to

this Order, no person subject to this Order may disclose such Confidential or Highly Confidential

Discovery Material to anyone else except as this Order expressly permits.

       2.      The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

               a.      previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               b.      previously non-disclosed material relating to ownership or control of any

                       non-public company;

               c.      previously non-disclosed business plans, product-development

                       information, technical information, or marketing plans;

               d.      any information of a personal or intimate nature regarding any individual;

               e.      any trade secrets, proprietary business information, or commercially

                       sensitive information; or

               f.      any other category of information this Court subsequently affords

                       confidential status.




                                                   2
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 3 of 25



       3.      The Producing Party may designate as Highly Confidential – Attorneys’ Eyes

Only the portion of such material that it reasonably and in good faith believes consists of

commercially sensitive information or items, disclosure of which to another Party or non-Party

would create a substantial risk of competitive harm. Such materials include, but are not limited

to: financial information, sensitive technical or business information, research and development

information, trade secrets, information obtained from a non-party pursuant to a Nondisclosure

Agreement, information obtained from an affiliate or non-party that is subject to other

confidentiality restrictions or obligations, non-public patent prosecution information, patent

license agreements, patent licensing information, information regarding intellectual property

protection strategies and steps, industry analyses, and settlement agreements or settlement

communications.

       4.      The Producing Party may designate as Highly Confidential – Source Code such

material that it reasonably and in good faith believes consists of Source Code, disclosure of

which to another Party or non-Party would create a substantial risk of competitive harm that

could not be avoided by less restrictive means. The term “Source Code” means computer code,

scripts, assembly code, binaries, object code, source code listings and descriptions of source

code, object code listings and descriptions of object code, netlists, Hardware Description

Language (HDL) or Register Transfer Level (RTL) files that describe the hardware design of any

ASIC or other chip, mask data design and fabrication computer files stored in a “GDS” or related

file format, process-flow documents related to the fabrication of circuit boards, and other

documents that provide the same definition or detailed description of the algorithms or structures

of software or hardware designs. The term “Source Code” also includes associated comments

and revision histories, formulas, engineering specifications, or schematics that define or




                                                 3
          Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 4 of 25



otherwise describe in detail the algorithms or structure of software or hardware designs. Source

Code includes, but is not limited to, files in programming languages such as C++, Java, and

Flash. For the avoidance of doubt, the Producing Party may designate as source code “include”

files, make files, link files, algorithms, pseudocode, and other human-readable files used in the

generation, building or compiling of software or firmware.

        5.     Hard Copy Documents. With respect to the Confidential or Highly Confidential

portion of any Discovery Material other than deposition transcripts and exhibits, the Producing

Party or its counsel may designate such portion as “Confidential,” “Highly Confidential –

Attorneys’ Eyes Only” or “Highly Confidential – Source Code” by stamping or otherwise clearly

marking as “Confidential,” “Highly Confidential – Attorneys’ Eyes Only” or “Highly

Confidential – Source Code” the protected portion in a manner that will not interfere with

legibility.

        6.     Electronically Produced Documents. When documents are produced in electronic

form, the Receiving Party shall print and use electronic versions of documents in such a manner

that the confidentiality designations are readily apparent to one viewing the file. The Receiving

Party shall ensure that all copies of electronic documents that are used in depositions, hearings,

filings, and otherwise are clearly designated with the appropriate confidentiality designations.

        7.     Native and/or Other Electronic Materials. All Discovery Material not reduced to

hard copy, tangible, or physical form or that cannot be conveniently designated as set forth in

Paragraphs 5 or 6 shall be designated by informing the Receiving Party of the designation in

writing, by embedding the designation in the file name, and/or by providing the designation in

the load file or other similar database, table or chart accompanying said production. To the extent

the Receiving Party subsequently generates any permitted copies of this information, whether




                                                 4
         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 5 of 25



electronic or hard copy, it shall ensure that all such copies are clearly designated with the

appropriate confidentiality designations.

        8.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as “Confidential,” “Highly Confidential – Attorneys’ Eyes Only” or

“Highly Confidential – Source Code” either by: (a) indicating on the record during the deposition

that a question calls for Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly

Confidential – Source Code, in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “[Confidential, Highly Confidential – Attorneys’

Eyes Only, or Highly Confidential – Source Code] Information Governed by Protective Order”;

or (b) notifying the reporter and all counsel of record, in writing, within 30 days after a

deposition has concluded, of the specific pages and lines of the transcript that are to be

designated as “Confidential,” “Highly Confidential – Attorneys’ Eyes Only” or “Highly

Confidential – Source Code” in which case all counsel receiving the transcript will be

responsible for marking the copies of the designated transcript in their possession or under their

control as directed by the Producing Party or that person’s counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had been

designated Highly Confidential – Attorneys’ Eyes Only.

        9.      In the event the deposition is videotaped, the original and all copies of the

videotape shall be marked by the video technician to indicate that the contents of the videotape

are subject to this Protective Order, substantially along the lines of “This videotape contains

confidential testimony used in this case and is not to be viewed or the contents thereof to be

displayed or revealed except pursuant to the terms of the operative Protective Order in this

matter or pursuant to written stipulation of the parties.”




                                                   5
         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 6 of 25



       10.     Counsel for any Producing Party shall have the right to exclude from oral

depositions, other than the deponent, deponent’s counsel, and the reporter and videographer (if

any), any person who is not authorized by this Protective Order to receive or access Confidential

or Highly Confidential Discovery Material. Such right of exclusion shall be applicable only

during periods of examination or testimony regarding such Confidential or Highly Confidential

Discovery Material.

       11.     The provisions of this Protective Order with respect to Confidential or Highly

Confidential Discovery Material shall not apply to information that (a) was, is, or becomes

public knowledge without fault of the Receiving Party and not in violation of this Protective

Order; (b) is lawfully acquired in good faith from a third party not subject to this Protective

Order, such third party being lawfully in possession of it and under no obligation of

confidentiality to the Producing Party; (c) was lawfully possessed by the Receiving Party prior to

first receipt of the material from the Producing Party, provided such information was not

received directly, or indirectly, from the Producing Party and/or covered by an applicable

privilege or other protection from disclosure; (d) is discovered independently by the Receiving

Party by means that do not constitute a violation of this Protective Order; or (e) was submitted to

any governmental entity by the Producing Party without request for confidential treatment.

       12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 4(E) of this Court’s Individual Practices.




                                                  6
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 7 of 25



                                LIMITATIONS ON DISCLOSURE

       13.    Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

              a.      The Parties to this action, their insurers, and counsel to their insurers;

              b.      counsel retained specifically for this action, including any paralegal,

                      clerical, or other assistant that such outside counsel employs and assigns to

                      this matter;

              c.      outside vendors or service providers (such as copy-service providers or

                      document-management consultants) that counsel hire and assign to this

                      matter;

              d.      any translators and interpreters, and professional jury or trial consultants,

                      provided such person has first executed a Non-Disclosure Agreement in

                      the form annexed as an Exhibit hereto;

              e.      any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as an Exhibit hereto;

              f.      as to any document, its author, its addressee, and any other person

                      indicated on the face of the document as having received a copy;

              g.      any witness who counsel for a Party in good faith believes may be called

                      to testify at trial or deposition in this action, provided such person has first

                      executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                      hereto;




                                                 7
         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 8 of 25



               h.      any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as an Exhibit hereto and is not a current officer, director,

                       board member, or employee of the Producing Party or of a competitor of

                       the Producing Party, nor anticipated at the time of retention to become an

                       officer, director, board member, or employee of the Producing Party or of

                       a competitor of the Producing Party;

               i.      stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               j.      this Court, including any appellate court, its support personnel, and court

                       reporters.

       14.     Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 13(d), 13(e), 13(g), or 13(h) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       15.     Where a Producing Party has designated Discovery Material as Highly

Confidential – Attorneys’ Eyes Only, other persons subject to this Order may disclose such

information only to the following persons:




                                                  8
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 9 of 25



    a.   the Outside Counsel of Record in this action for the party receiving the

         Discovery Material (“Receiving Party”), as well as employees of said

         Outside Counsel of Record to whom it is reasonably necessary to disclose

         the information for this litigation;

    b.   this Court, including any appellate court, its support personnel, and court

         reporters;

    c.   any persons identified in subparagraphs 13(c)-(e) and 13(i) to whom

         disclosure is reasonably necessary for this litigation and who have signed

         the Non-Disclosure Agreement in the form annexed as an Exhibit;

    d.   Experts or consultants of the Receiving Party (1) to whom disclosure is

         reasonably necessary for this litigation, (2) who have signed the Non-

         Disclosure Agreement in the form annexed as an Exhibit; and (3) who are

         not a current officer, director, board member, or employee of the Producing

         Party or of a competitor of the Producing Party, nor anticipated at the time

         of retention to become an officer, director, board member, or employee of

         the Producing Party or of a competitor of the Producing Party; and

    e.   Non-expert witnesses who have signed the Non-Disclosure Agreement in

         the form annexed as an Exhibit where at least one of the following

         conditions applies:

          1)    The witness is a current employee of the Producing Party or a Rule

                30(b)(6) designee of the Producing Party; or




                                     9
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 10 of 25



                       2)   The witness is the author or recipient of a document containing the

                            information or a custodian or other person who otherwise possessed

                            or knew the information.

For the sake of clarity, Discovery Material designated as Highly Confidential – Attorneys’ Eyes

Only may not be disclosed to in-house counsel, in-house counsel’s paralegals, assistants, and

staff, and/or employees of the Receiving Party except as expressly provided in this paragraph.

All persons with authorized access to materials or information so designated shall be advised of

their obligations under this Protective Order.

       16.     Before the disclosure of Highly Confidential – Attorney’s Eyes Only Information

to an individual in Paragraph 15(d), the Receiving Party must disclose the expert’s or

consultant’s name, employer, and the names of any entities for whom the expert or consultant

has worked with or advised over the last five years. The Receiving Party shall also provide such

other information regarding the person’s professional activities reasonably requested by the

Producing Party for it to evaluate whether good causes exists to object to the disclosure of

Discovery Material to the outside expert or consultant.

       17.     The following provisions shall govern the production and inspection of source

code that is designated Highly Confidential – Source Code:

               a.      Any material designated Highly Confidential – Source Code may be

                       disclosed only to the following individuals, provided none is employed by,

                       or is involved in competitive decision-making on behalf of, a Party or a

                       competitor of a Party: (i) the Receiving Party’s Outside Counsel, and such

                       Outside Counsel’s immediate paralegals and staff, and any copying or

                       clerical litigation support services working at the direction of such




                                                 10
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 11 of 25



           counsel, paralegals, and staff; (ii) any outside expert or consultant retained

           by the Receiving Party to assist in this action, provided that such expert

           agrees to be bound by this Protective Order and signs the Non-Disclosure

           Agreement in the form annexed as an Exhibit, and that the Receiving

           Party discloses the expert’s or consultant’s name, employer, and the names

           of any entities for whom the expert or consultant has worked with or

           advised over the last five years. These materials regarding the expert or

           consultant must be disclosed at least five business days prior to any

           scheduled inspection and the expert or consultant must be approved by the

           Producing Party prior to any review of source code.

     b.    Any source code that is produced in this case shall be made available for

           inspection in electronic (e.g., native) format in the office of counsel for the

           Producing Party. The source code will be produced in a manner that

           enables it to be reasonably reviewed and searched. The source code shall

           be available during normal business hours for no more than 8 hours total

           per day. The Producing Party will make good faith efforts to accommodate

           reasonable requests to alter these hours so long as advanced notice is

           provided.

     c.    Once source code has been made available for inspection, the Receiving

           Party shall provide notice of its inspection at least five business days prior

           to the inspection. The notice shall include the expected dates of the

           inspection as well as the name, employer(s), and title(s) of each individual

           who will be conducting the inspection.




                                     11
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 12 of 25



     d.    The source code shall be made available for inspection in a secure room

           on a secured computer without Internet access or network access to other

           computers and on which all access ports have been disabled, as necessary

           and appropriate to prevent and protect against any unauthorized copying,

           transmission, removal, or other transfer of any Source Code outside or

           away from the computer on which the Source Code is provided for

           inspection (the “Source Code Computer” in the “Source Code Review

           Room”). The source code shall be produced in a computer searchable

           format on the Source Code Computer and in the file format in which it is

           kept in the ordinary course of business. The Producing Party shall provide

           the Receiving Party with information explaining how to start, log on to,

           and operate the stand-alone computer(s) in order to access the produced

           Source Code.

     e.    The Parties shall agree to install tools that are sufficient for viewing and

           searching the code produced, on the platform produced. The Parties

           recognize that appropriate licenses may need to be obtained to such

           software tools and that the Receiving Party may need to acquire and

           provide such tools to the Producing Party for installation onto the Source

           Code Computer.

     f.    No recordable media or recordable devices, including without limitation,

           sound recorders, personal digital assistants (PDAs), cellular telephones,

           smartphones, peripheral equipment, cameras, voice recorders,

           Dictaphones, telephone jacks, CDs, DVDs, or drives of any kind (e.g.,




                                     12
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 13 of 25



           USB memory sticks and portable hard drives) or computers (other than the

           Source Code Computer and Notetaking Computer), shall be permitted into

           the Source Code Review Room. No non-electronic devices capable of

           similar functionality shall be permitted in the Source Code Review Room.

           The taking of photographs or video shall not be permitted in the Source

           Code Review Room. No copies of all or any portion of the Source Code

           may leave the Source Code Review Room.

     g.    The Receiving Party’s Outside Counsel and/or experts shall be entitled to

           take written or electronic notes relating to the Source Code but may not

           copy, transcribe, or transmit the Source Code or any portion thereof. The

           Receiving Party may use a single Notetaking Computer for the sole

           purpose of taking or reviewing notes. The Receiving Party may maintain

           the Notetaking Computer in their possession until ninety (90) days

           following termination of this matter, after which the Receiving Party must

           provide a written certification that all notes and other materials related to

           this litigation have been deleted from the Notetaking Computer. The

           Notetaking Computer, and any notes on it, shall be subject to the same

           confidentiality designation as the Source Code itself. No other written or

           electronic notes are permitted except as provided in this Order. Any notes

           must be marked on each page with the designation Highly Confidential –

           Source Code and shall be maintained in a manner that prevents duplication

           of or unauthorized access to the source code.




                                     13
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 14 of 25



     h.    The Producing Party may visually monitor the activities of the Receiving

           Party’s representatives during source code review, but only to ensure that

           the Receiving Party’s representatives are adhering to all procedures and

           guidelines outlined in this Protective Order.

     i.    The Receiving Party may request that no more than 50 total pages of

           Source Code be printed by the Producing Party. The Parties may agree in

           writing to additional pages, if necessary. Any printed pages shall be

           printed on colored paper, Bates stamped and labeled Highly Confidential –

           Source Code. The Receiving Party shall request printing of only such

           portions as are relevant to the claims and defenses in the case and are

           reasonably necessary for such purpose. The Parties agree that they will

           undertake all necessary efforts to ensure that any Source Code filed with

           the Court is filed under seal.

     j.    The Receiving Party will not copy, remove, or otherwise transfer any

           Source Code from the Source Code Computer including, without

           limitation, copying, removing, or transferring the Source Code onto any

           recordable media or recordable device. The Receiving Party will not

           transmit any Source Code in any way from the Producing Party’s facilities

           or the offices of their Outside Counsel.

     k.    The Receiving Party shall remove all notes, documents, and all other

           materials from the Source Code Review Room. The Producing Party shall

           not be responsible for any items left in the Source Code Review Room.




                                     14
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 15 of 25



     l.    The Receiving Party’s Outside Counsel will make no more than four (4)

           additional copies of any portion of the Source Code, not including copies

           attached to court filings or used at depositions, for use only in this matter

           and only by its outside attorneys and approved experts. The Receiving

           Party shall maintain a log of all paper copies of the Source Code. The

           Receiving Party must keep the paper copies in a secured location,

           including, without limitation, storing the paper copies in a locked room or

           cabinet at all times when it is not in use.

     m.    The Receiving Party’s Outside Counsel will make the Source Code

           available in the office of counsel for the Producing Party to no more than

           five individuals, and shall maintain a log of all individuals who at any time

           obtained access to Source Code.

     n.    The Receiving Party may maintain any copies of the source code

           (including hard copies or portions of source code included in filings,

           expert reports, etc.) in their possession until sixty (60) days following

           termination of this matter, after which they must destroy any documents

           containing source code or return them to the Producing Party. Any copies

           of the source code, and any notes on them, shall be subject to the same

           confidentiality designation as the source code itself.

     o.    If the Receiving Party intends to use any source code at a deposition, it

           may make only as many copies, and only of the specific pages, as the

           Receiving Party intends to actually use at the deposition.




                                     15
Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 16 of 25



     p.    The Receiving Party will not make electronic copies of the Source Code

           from any paper copy of Source Code or electronically transmit any source

           code in any way, except in preparation for or in connection with: (i) filing

           (under seal) and service of papers, motions, and pleadings; (ii) expert

           reports; and (iii) a hearing or trial in this matter. Any such electronic

           copies shall be password protected and encrypted. Any such electronic

           copies shall be included in the log generated pursuant to Paragraph 17(m).

           Images or copies of source code shall not be included in correspondence

           between the Parties (references to production numbers shall be used

           instead), and shall be omitted from pleadings and other papers whenever

           possible. If a Party reasonably believes that it needs to submit a portion of

           Source Code as part of a filing with the Court, the Parties shall meet and

           confer as to how to make such a filing while protecting the confidentiality

           of the Source Code and such Source Code will not be filed absent

           agreement from the Producing Party that the confidentiality protections

           will be adequate. Access to such electronic copies of source code printouts

           will be limited to 11 individuals, and such electronic copies are to be made

           strictly for the purposes of filings or hearings. Additionally, any electronic

           copies of source code must be labeled Highly Confidential – Source Code

           as provided for in this Order.

     q.    All paper copies of source code shall be securely destroyed in a timely

           manner if they are no longer in use (e.g., at the conclusion of a

           deposition). Copies of source code that are marked as deposition exhibits




                                     16
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 17 of 25



                       shall not be provided to the Court Reporter or attached to deposition

                       transcripts; rather, the deposition record will identify the exhibit by its

                       production numbers.

               r.      Nothing in this Agreement shall be construed as a representation or

                       admission that any Source Code is properly discoverable in this action, or

                       obligates any party to produce any Source Code.

       18.     Any Party who requests additional limits on disclosure, may at any time before

the trial of this action serve upon counsel for the recipient Parties a written notice stating with

particularity the grounds of the request. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph 4(E)

of this Court’s Individual Practices.

       19.     Recipients of Confidential, Highly Confidential – Attorneys’ Eyes Only, or

Highly Confidential – Source Code Discovery Material under this Order may use such material

solely for the prosecution and defense of this action and any appeals thereto, and not for any

business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

                      INADVERTENT OR IMPROPER DISCLOSURE

       20.     If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly

Confidential – Source Code some portion(s) of Discovery Material that it previously produced

without limitation, the Producing Party may so designate such material by so apprising all prior

recipients in writing. Thereafter, this Court and all persons subject to this Order will treat such




                                                  17
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 18 of 25



designated portion(s) of the Discovery Material as Confidential, Highly Confidential –

Attorneys’ Eyes Only, or Highly Confidential – Source Code.

       21.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       22.       Each person who has access to Discovery Material designated as Confidential,

Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source Code pursuant to

this Order must take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

       23.       If any Discovery Material is improperly disclosed to any person other than in a

manner authorized by this Protective Order, the party responsible for the disclosure or

knowledgeable of such disclosure, upon discovery of the disclosure, shall immediately inform

the Producing Party of all facts pertinent to the disclosure that, after due diligence and prompt

investigation, are known to the party responsible for the disclosure or knowledgeable of the

disclosure (including the name, address, and employer of the person to whom the disclosure was

made), and shall immediately make all reasonable efforts to retrieve any Discovery Material

disclosed to such unauthorized person and prevent further disclosure by each unauthorized

person who received such information.

                             PRIVILEGE AND WORK PRODUCT

       24.       Pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), if information subject to

a claim of attorney-client privilege, work-product protection, or any other applicable claim of

privilege or protection is inadvertently or unintentionally produced, such production shall in no

way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of privilege or




                                                 18
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 19 of 25



protection for such information. Upon request by the Producing Party, the Receiving Party shall

promptly return, sequester, or destroy the specified information and any copies it has; must not

use or disclose the information until the claim is resolved; must take reasonable steps to retrieve

the information if the Party disclosed it before being notified; and may promptly present the

information to the Court under seal for a determination of the claim. The Producing Party must

preserve the information until the claim is resolved. Nothing in this paragraph shall prejudice the

right of any party to seek discovery of communications, documents, and things to which a claim

of privilege has been made.

       25.     Drafts of reports of testifying experts, and reports and other written materials,

including drafts, of consulting experts, shall not be discoverable. Such materials shall be treated

as attorney work product for the purposes of this case and Protective Order.

                                        COURT FILINGS

       26.     In accordance with paragraph 2 of this Court’s Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying – on a particularized basis – the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on

the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

120 (2d Cir. 2006).

       27.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential, Highly Confidential – Attorneys’ Eyes Only, or

Highly Confidential – Source Code and submitted to the Court in connection with any motion,

application, or proceeding that may result in an order and/or decision by the Court. All persons




                                                 19
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 20 of 25



are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced in evidence at trial, even if such material has

previously been sealed or designated as Confidential, Highly Confidential – Attorneys’ Eyes

Only, or Highly Confidential – Source Code.

       28.     In filing Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly

Confidential – Source Code Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential, Highly Confidential –

Attorneys’ Eyes Only, or Highly Confidential – Source Code Discovery Material (“Confidential

Court Submission”), the Parties shall publicly file a redacted copy of the Confidential Court

Submission via the Electronic Case Filing System. The Parties shall file an unredacted copy of

the Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall

serve this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission.

                                     PROSECUTION BAR

       29.     Notwithstanding any other provisions of this Protective Order, under no

circumstances shall any person employed by, related to, or representing the Parties, who has

received Discovery Material specifically designated as “Highly Confidential – Attorneys’ Eyes

Only” or “Highly Confidential – Source Code” engage in any Prosecution Activity (as defined

below) with respect to the capture, collection, depiction and/or insertion of three-dimensional

spaces and objects into video. Furthermore, any person receiving information designated as

“Highly Confidential – Attorneys’ Eyes Only” or “Highly Confidential – Source Code” shall not

engage in any Prosecution Activity involving any application related to any of the patents-in-

suit. The provisions of this paragraph do not apply where a Party discloses its own Discovery




                                                20
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 21 of 25



Material to an individual not designated under this Order to receive such materials. These

restrictions shall apply from the time of receipt of Discovery Material designated as

“Highly Confidential – Attorneys’ Eyes Only” or “Highly Confidential – Source Code” through

and including one year following the entry of a final, non-appealable judgment or order or the

complete settlement of all claims against all Parties in this action.

        30.    Prosecution Activity shall mean: (1) preparing and/or prosecuting any patent

application, or portion thereof, whether design or utility, either in the United States or

abroad; (2) preparing patent claim(s) for any application or patent; or (3) providing advice,

counsel, or suggestions regarding, or in any other way influencing, claim scope and/or language,

embodiment(s) for claim coverage, claim(s) for prosecution, or products or processes for

coverage by claim(s). For the avoidance of doubt, the proscribed activities described herein are

intended to include formulation of broadening claims relating to the Discovery Material

designated as “Highly Confidential – Attorneys’ Eyes Only” or “Highly Confidential – Source

Code,” but are not intended to preclude participation in post-grant proceedings, including

reexaminations, reissues, or inter partes review. In addition, nothing in this paragraph shall

prevent any attorney from sending Prior Art to an attorney involved in patent prosecution.

Prior Art shall mean (i) publications, including patents and published patent applications; and

(ii) materials or information regarding third party system or product that was publicly known,

on sale, or in public use as of the relevant priority date, unless such materials are designated as

Protected Materials by that third party or are subject to confidentiality obligations owed to that

third party.




                                                 21
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 22 of 25



                                       MISCELLANEOUS

       31.     Nothing in this Order will prevent any Party from producing any Confidential,

Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source Code Discovery

Material in its possession in response to a lawful subpoena or other compulsory process, or if

required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted

by the time allowed under the request, at least 10 days before any disclosure. Upon receiving

such notice, the Producing Party will bear the burden to oppose compliance with the subpoena,

other compulsory process, or other legal notice if the Producing Party deems it appropriate to do

so.

       32.     In the event a discovery request would require the production of any document or

information that is subject to an obligation of confidentiality to a non-party, the party that

received the request shall disclose the existence of the requested documents or information to the

requesting Party, but shall not be required to immediately produce the documents or information.

Instead, the would-be Producing Party must provide the non-party with written notice as soon as

reasonably possible. The notice must state that the requested documents or information will be

produced subject to this Protective Order unless the non-party seeks a protective order from the

Court within fifteen (15) calendar days of receiving notice. This Protective Order must be

appended to the notice. The non-party may require the designation of the requested documents as

Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source

Code. If no protective order is sought by the non-party, the documents may be produced in

response to a proper discovery request.




                                                 22
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 23 of 25



                           FINAL DISPOSITION OF THIS ACTION

       33.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential –

Source Code Discovery Material must either return it – including all copies thereof – to the

Producing Party, or, upon permission of the Producing Party, destroy such material – including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of the Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly

Confidential – Source Code Discovery Material. Notwithstanding this provision, the attorneys

that the Parties have specifically retained for this action may retain an archival copy of all

pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential, Highly Confidential –

Attorneys’ Eyes Only, or Highly Confidential – Source Code Discovery Material. Any such

archival copies that contain or constitute Confidential, Highly Confidential – Attorneys’ Eyes

Only, or Highly Confidential – Source Code Discovery Material remain subject to this Order.

       34.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential, Highly Confidential – Attorneys’ Eyes Only, or

Highly Confidential – Source Code Discovery Material is produced or disclosed.

       35.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                  23
         Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 24 of 25



               SO STIPULATED AND AGREED.



Dated: December 19, 2018                           Dated: December 19, 2018

/s/ Matthew H. Adler                               /s/ Alan Littmann
H. Peter Haveles, Jr.                              Alan E. Littmann
PEPPER HAMILTON LLP                                Brian P. O’Donoghue
620 Eighth Avenue, 37th Floor                      Laura Sexton
New York, New York 10018                           GOLDMAN ISMAIL TOMASELLI
(212) 808-2700                                     BRENNAN & BAUM LLP
Email: havelesp@pepperlaw.com                      564 W. Randolph St., Suite 400
                                                   Chicago, IL 60661
Matthew H. Adler (admitted pro hac vice)           Telephone: (312) 881-5969
Benjamin J. Eichel (admitted pro hac vice)         Facsimile: (312) 881-5189
PEPPER HAMILTON LLP                                Email: alittmann@goldmanismail.com
3000 Two Logan Square                              Email: bodonoghue @goldmanismail.com
18th & Arch Streets                                Email: lsexton@goldmanismail.com
Philadelphia, PA 19103
(215) 981-4000                                     J. Christopher Jensen
Email: adlerm@pepperlaw.com                        Joelle A. Milov
Email: eichelb@pepperlaw.com                       COWAN, LIEBOWITZ & LATMAN, P.C.
                                                   114 West 47th Street
Attorneys for Plaintiffs Sportsvision, Inc. and    New York, NY 10036-1525
SportsMEDIA Technology Corporation                 Telephone: (212) 790-9204
                                                   Facsimile: (212) 575-0671
                                                   Email: jcj@cll.com
                                                   Email: jam@cll.com

                                                   Attorneys for Defendant MLB Advanced
                                                   Media, L.P.


Dated:

New York, New York

                                             SO ORDERED.

                                             _______________________________

                                             Paul G. Gardephe

                                             United States District Judge




                                                  24
        Case 1:18-cv-03025-PGG Document 50 Filed 12/19/18 Page 25 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPORTVISION, INC. and SPORTSMEDIA                :
TECHNOLOGY CORPORATION,                          :
                                                 :
                              Plaintiffs,        :    No. 1:18-cv-03025-PGG
                                                 :
       v.                                        :      NON-DISCLOSURE AGREEMENT
                                                 :
MLB ADVANCED MEDIA, LP,                          :
                                                 :
                              Defendant.         :
                                                 :


               I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential, Highly Confidential – Attorneys’

Eyes Only, or Highly Confidential – Source Code. I agree that I will not disclose such

Confidential, Highly Confidential – Attorneys’ Eyes Only, or Highly Confidential – Source Code

Discovery Material to anyone other than for purposes of this litigation and that at the conclusion

of the litigation I will return all discovery information to the Party or attorney from whom I

received it. By acknowledging these obligations under the Protective Order, I understand that I

am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

                                                         ______________________________

                                                         Dated:
